EXHIBIT 2.1 AGREEMENT AND PLAN OF MERGER by and between CENTERSTATE BANKS, INC. and PLATINUM BANK HOLDING COMPANY Dated as of October 17, 2016 Table of Contents Page ARTICLE I THE MERGER 1 The Merger 1 Effective Time 1 Effects of the Merger. 2 Conversion of Stock 2 Stock Options 3 Incorporation Documents and Bylaws of the Surviving Company 4 Directors and Officers 4 The Bank Merger 4 ARTICLE II DELIVERY OF MERGER CONSIDERATION 5 Exchange Agent 5 Delivery of Merger Consideration. 5 ARTICLE III REPRESENTATIONS AND WARRANTIES OF PBHC 7 Representations and Warranties of PBHC. 7 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CENTERSTATE 27 Organization, Standing and Power. 28 Capitalization. 28 Authority; No Violation. 29 Consents and Approvals. 29 Reports 30 Financial Statements 30 Compliance with Applicable Law 31 Certain Actions 32 CenterState Information 32 Transactions with Affiliates 33 Broker’s Fees 33 Absence of Changes 33 Litigation 33 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 33 Conduct of PBHC Business Prior to the Effective Time 33 PBHC Forbearances 34 Conduct of CenterState Business Prior to the Effective Time 37 CenterState Forbearances 37 ARTICLE VI ADDITIONAL AGREEMENTS 38 Regulatory Matters 38 Access to Information; Current Information 40 Shareholder Meeting 42 Nasdaq Listing 42 Employee Matters 42 Indemnification; Directors’ and Officers’ Insurance 44 No Solicitation. 46 Notification of Certain Matters 48 -i- Table of Contents (continued) Page Correction of Information 48 System Integration. 48 Coordination; Integration 49 Non-Competition and Non-Disclosure Agreement 49 Claims Letters 49 Tax Treatment 49 Certain Tax Matters. 49 Failure to Fulfill Conditions 51 3020 Azeele, Inc. 51 ARTICLE VII CONDITIONS PRECEDENT 51 Conditions to Each Party’s Obligations 51 Conditions to Obligations of CenterState 52 Conditions to Obligations of PBHC 54 ARTICLE VIII TERMINATION AND AMENDMENT 54 Termination 54 Effect of Termination 58 Fees and Expenses. 58 Termination Fees. 58 Amendment 59 Extension; Waiver 59 ARTICLE IX MISCELLANEOUS PROVISIONS 59 Closing. 59 Nonsurvival of Representations, Warranties and Agreements. 60 Notices 60 Interpretation 61 Counterparts 62 Entire Agreement 62 Governing Law. 62 Publicity 62 Assignment; Third Party Beneficiaries 62 Specific Performance; Time of the Essence 62 Disclosure Schedule 63 ARTICLE X DEFINITIONS 63 Definitions. 63 Exhibit A – Form of Shareholder Voting Agreement Exhibit B – Form of Bank Plan of Merger and Merger Agreement Exhibit C – Form of Director Non-Competition and Non-Disclosure Agreement Exhibit D – Form of Claims Letter -ii- AGREEMENT AND PLAN OF MERGER
